UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7177



JOHN DAVID SIMPSON,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; CHARLES J. HARLAND, Chief
Dentist, Virginia Department of Corrections;
DOCTOR KOPELOVE, Chief Dentist, Powhatan
Correctional Center, Medical Unit; OFFICER
COCHRAN, Security Official, Powhatan Correc-
tional Center; AND OTHERS UNKNOWN AT THIS
TIME,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-197-2)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David Simpson, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia; Charles Manley Allen,
Jr., GOODMAN, WEST & FILETTI, Glen Allen, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John David Simpson appeals the district court's orders denying

relief on his complaint filed under 42 U.S.C.A. § 1983 (West Supp.

1999), and denying his motion for reconsideration.         We have re-

viewed the record and the district court's opinion denying § 1983

relief and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Simpson v. Angelone, No. CA-

98-197-2 (E.D. Va. July 27, 1999).

     With regard to the motion for reconsideration, we find that

the motion should have been construed as one filed under Fed. R.

Civ. P. 59(e), rather than Fed. R. Civ. P. 60(b).        Any error was

harmless, however, because Simpson stated no grounds for relief.

See Pacific Ins. Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396,

402-03 (4th Cir. 1998) (providing standard), cert. denied, 119

S. Ct. 869 (1999).   Accordingly, we affirm.     We deny Simpson's mo-

tion for judicial notice and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                              AFFIRMED

                                   2